 


109 HRES 517 EH: Recognizing the life of Wellington Timothy Mara and his outstanding contributions to the New York Giants Football Club, the National Football League, and the United States.
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 517 
In the House of Representatives, U. S.,

March 28, 2006
 
RESOLUTION 
Recognizing the life of Wellington Timothy Mara and his outstanding contributions to the New York Giants Football Club, the National Football League, and the United States. 
 
 
Whereas Wellington Timothy Mara was born on August 14, 1916, in New York City; 
Whereas Wellington Mara graduated from Loyola High School in New York and proceeded to Fordham University, from which he graduated in 1937; 
Whereas Wellington Mara was closely involved with the Fordham University football teams of 1936 through 1938, which at one point won 25 straight games, and it was at Fordham University that Mara befriended future National Football League Hall of Fame coach Vince Lombardi; 
Whereas Wellington Mara was a vital participant in the New York Giants Football Club since its inception and inclusion in the National Football League in 1925 under the original leadership of his father Timothy; 
Whereas, in 1930, Wellington Mara acquired part-ownership of the New York Giants when his father divided the team between Wellington Mara and his brother Jack; 
Whereas under the co-leadership of Wellington and Jack Mara, the New York Giants appeared in five National Football League Championship games between 1958 and 1963, and Wellington Mara was in charge of accumulating the player talent that engineered this remarkable accomplishment; 
Whereas, by supporting the agreement to share television revenues equally among the teams of the National Football League, Wellington and Jack Mara gave up significant revenue for their own team, but put the National Football League on the path to collective success; 
Whereas, after the untimely death of his brother Jack in 1965, Wellington Mara became the principal owner of the New York Giants; 
Whereas, under his leadership, the New York Giants have 26 postseason appearances, 18 National Football League divisional championships, and six National Football League championships, including the Super Bowl XXI and Super Bowl XXV titles; 
Whereas the only time Mara was away from the New York Giants was during World War II, when he served honorably in the United States Navy in both the Atlantic and Pacific theaters and earned the rank of Lieutenant Commander; 
Whereas, in addition to his outstanding leadership of the New York Giants, Wellington Mara also made outstanding contributions to the National Football League as a whole, including serving on its Executive Committee, Hall of Fame Committee, and Competition Committee; 
Whereas Wellington Mara has been inducted into the Fordham Athletic Hall of Fame, and, in 2002, he was honored at the Fordham Founder’s dinner, which is Fordham’s highest honor; 
Whereas Wellington Mara was inducted into the National Football League Hall of Fame in 1997; 
Whereas Wellington Mara served his community as a member of the board of the Giants Foundation, a charitable organization founded by the New York Giants to provide financial and social support for disadvantaged youths in the New York Metropolitan Area; and 
Whereas, on October 25, 2005, Wellington Mara succumbed to cancer at his home in Rye, New York: Now, therefore, be it 
 
That the House of Representatives, on the occasion of the death of Wellington Timothy Mara— 
(1)expresses its deepest condolences to his wife of 61 years, Ann, his 11 children, and his 40 grandchildren; and 
(2)recognizes the outstanding contributions that Wellington Timothy Mara made to the New York Giants Football Club, the National Football League, and the United States. 
 
Karen L. HaasClerk.
